—In a consolidated proceeding pursuant to CPLR article 78 to review a determination of the Chief Administrator of the Courts of the Unified Court System of the State of New York, which combined the titles of Senior Court Clerk (JG-21) and Court Clerk (JG-18) into a single title for the sole purpose of displacement, the appeal, as limited by the appellants’ brief, is from so much of a judgment of the Supreme Court, Nassau County (Rossetti, J.), dated May 26, 1992, as annulled the determination and directed that the petitioners be displaced to the title of Senior Court Clerk (JG-21), rather than to the title of Court Clerk (JG-18).
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements, for reasons stated in the decision and order of Justice Rossetti in the Supreme Court dated March 25, 1992. Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur. [See, 154 Misc 2d 132.]